DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 11, 2019, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on November 19, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natraj et al., (hereinafter “Natraj”) US 20200175030 in view of DeHaan US 2010/0250907 and further in view of Hellman et al., (hereinafter “Hellman”) US 2004/0216030.


receiving, from a client, a request for data (see [0108], data request specifying the data that the client process wishes to obtain, wherein  the data request is subsequently transmitted to the server process, upon receiving the data request, the server process analyzes the request and gathers the requested data);
determining, based on the request, a source data schema version for the requested data and a target data schema version for the client (see [0047], identifying a source schema and target schema from the requested data);
accessing a source configuration based on the determined source data schema version (see [0072], source schema is the type "A:Well:1.0", which includes the namespace "A", the class "Well", and the version "1.0". Six properties are defined as part of the syntax of the source schema);
configuring a transformation engine based on the source configuration and the target template (see [0042], source schema identifier identifies one of the schemas as being the schema that defines the source entity being converted by the transformation and target schema identifier identifies one of the schemas as being the schema that defines the target entity that results from the transformation); and
providing the requested data to the client, wherein the provided data is encoded in the target data schema version (see [0049], the request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, target schema, the version of the target schema, and a property defined by the syntax of the target schema).
Natraj does not explicitly disclose the claimed accessing a target template based on the determined target data schema version.
Natraj discloses, (see [0049]), class of the target schema and the version of the target schema, and a property defined by the syntax of the target schema.
On the other hand, DeHaan discloses the claimed “accessing a target template based on the determined target data schema version” (see [0014], generating a configuration file for the particular target machine according to the associated management template, when the specific configuration of a management template is altered or updated, the provisioning server is configured to invoke the configuration management engine to generate a new or updated configuration file for the particular target machines associated with the management template)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Natraj to access a target template based on the determined target data schema version in order to allow users to view the provisioning configuration or information tracking the status of a requested software installation.
Neither Natraj nor DeHaan discloses the claimed: employing the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema;
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version.
 common schema, the data can be filtered, searched, and processed)
Meanwhile, Hellman discloses the claimed: employing the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema (see [0067], transforming data conforming to the source data schema into data conforming to the target data schema, based on respective source and target mappings generated by said mapping processor for mapping said source data schema and said target data schema into a common ontology model);
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version (see [0106], generate respective source and target mappings, for mapping the source data schema into the common model and for mapping the target data schema into the common ontology model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to have modified the combined system of Natraj and DeHaan to employ the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema and normalize the encoding of the requested data from the common data schema to the target data schema version in order to derive an easy and effective transformation function.


accessing a first portion of the requested data from a first data source, wherein the first portion of the requested data is encoded in a first source data schema version accessing a second portion of the requested data from a second data source, wherein the second portion of the requested data is encoded in a second source data schema version (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations);
accessing the source configuration, wherein the source configuration is based on each of the first source data schema version and the second source data schema version (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations); and
employing the configured transformation data to aggregate the first portion of the requested data and the second portion of the requested data (see [0055], a given transformation is re-executed on an entity when a cached entity is not available or when a newer version of the transformation is available).

As to claim 3, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a previous version of the source data schema and the target source entity and generate a target entity).

As to claim 4, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a current version of the source data schema and the target data schema version is a previous version of the target data schema (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations).

As to claim 5, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein each of the source configuration and the target template are encoded in one or more JavaScript Object Notation (JSON) files (see [0064], analyzer engine receives the target data from the web service in a JavaScript object notation (JSON) formatted string).

As to claim 6, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein the request includes a function call and determining the target data schema version is further based on one or more parameters included the function call (see [0046], service call specifies a function that performs a conversion required by the operation).

service call specifies a function performs a conversion required by the operation from the help of the application programming interfaces).

As to claim 8, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 7, wherein determining the target data schema version is further based on a version of the function call from the API (see [0046] and [0049], the request is part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema, and a property defined by the syntax of the target schema based on the service call).

As to claim 9, the combination of Natraj, DeHaan and Hellman discloses the invention as claimed. In addition, Natraj discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the transformation engine employs a parsing expression grammar (PEG) transform the encoding of the requested data from the source data schema version to the common data schema ([0113], unprocessed stream of data symbols is parsed, in the context of the organizing pattern (e.g., grammar, schema, layout), into a stream).


request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema).

As to claims 11-14, claims 11-14 are method for processing the non-transitory computer readable medium claims 1-10 above. They are, therefore, rejected under the same rationale.

As to claims 15-20, claims 15-20 are system for performing the non-transitory computer readable medium claims 1-10 above. They are, therefore, rejected under the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natraj et al., (hereinafter “Natraj”) US 20200175030 in view of Soza US 2018/0096001 and further in view of Hellman et al., (hereinafter “Hellman”) US 2004/0216030.
As to claim 1, Natraj discloses a non-transitory computer-readable storage medium having instructions stored thereon for servicing requests, which, when executed by a processor of a computing device cause the computing device to perform actions comprising:
receiving, from a client, a request for data (see [0108], data request specifying the data that the client process wishes to obtain, wherein  the data request is subsequently transmitted to request, the server process analyzes the request and gathers the requested data);
determining, based on the request, a source data schema version for the requested data and a target data schema version for the client (see [0047], identifying a source schema and target schema from the requested data);
accessing a source configuration based on the determined source data schema version (see [0072], source schema is the type "A:Well:1.0", which includes the namespace "A", the class "Well", and the version "1.0". Six properties are defined as part of the syntax of the source schema);
configuring a transformation engine based on the source configuration and the target template (see [0042], source schema identifier identifies one of the schemas as being the schema that defines the source entity being converted by the transformation and target schema identifier identifies one of the schemas as being the schema that defines the target entity that results from the transformation); and
providing the requested data to the client, wherein the provided data is encoded in the target data schema version (see [0049], the request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema, and a property defined by the syntax of the target schema).
Natraj does not explicitly disclose the claimed accessing a target template based on the determined target data schema version.
Natraj discloses, (see [0049]), class of the target schema and the version of the target schema, and a property defined by the syntax of the target schema.
template from a plurality of stored script templates, each of the stored script templates associated with a given data source type, the retrieved script template selected based on the type of the data source from which data is being imported, preferably wherein the data source type indicates a database management system managing the data source; and modifying the template based on the retrieved metadata to generate a data import script, wherein schema evolution is applied to metadata to evolve its schema to the latest schema. This may facilitate evolving schemas in development/test environments)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Natraj to access a target template based on the determined target data schema version in order to efficiently import data from a data source to a target storage system.
Neither Natraj nor Soza discloses the claimed: employing the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema;
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version.
However, Natraj (see [0012]), analyzes data using dynamic schema transformation, by maintaining data in entities that are defined according to multiple different schemas, wherein the transformations are defined between different schemas that allow for converting entities stored according to one schema to be processed according to another schema and after converting the entities to a common schema, the data can be filtered, searched, and processed)
schema into data conforming to the target data schema, based on respective source and target mappings generated by said mapping processor for mapping said source data schema and said target data schema into a common ontology model);
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version (see [0106], generate respective source and target mappings, for mapping the source data schema into the common model and for mapping the target data schema into the common ontology model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to have modified the combined system of Natraj and Soza to employ the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema and normalize the encoding of the requested data from the common data schema to the target data schema version in order to derive an easy and effective transformation function.

As to claim 2, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, the actions further comprising:
accessing a first portion of the requested data from a first data source, wherein the first portion of the requested data is encoded in a first source data schema version accessing a second portion of the requested data from a second data source, wherein the second portion of the transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations);
accessing the source configuration, wherein the source configuration is based on each of the first source data schema version and the second source data schema version (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations); and
employing the configured transformation data to aggregate the first portion of the requested data and the second portion of the requested data (see [0055], a given transformation is re-executed on an entity when a cached entity is not available or when a newer version of the transformation is available).

As to claim 3, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a previous version of the source data schema and the target data schema version is a current version of the target data schema (see [0039], transformation on a source entity and generate a target entity).

As to claim 4, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a current version of the source data schema and the target data schema version is a previous version of the target data schema (see [0055], transformations are  version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations).

As to claim 5, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein each of the source configuration and the target template are encoded in one or more JavaScript Object Notation (JSON) files (see [0064], analyzer engine receives the target data from the web service in a JavaScript object notation (JSON) formatted string).

As to claim 6, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein the request includes a function call and determining the target data schema version is further based on one or more parameters included the function call (see [0046], service call specifies a function that performs a conversion required by the operation).

As to claim 7 the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein the request includes a function call from an application programming interface (API) (see [0024] and [0045], service call specifies a function performs a conversion required by the operation from the help of the application programming interfaces).


version of the target schema, and a property defined by the syntax of the target schema based on the service call).

As to claim 9, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the transformation engine employs a parsing expression grammar (PEG) transform the encoding of the requested data from the source data schema version to the common data schema ([0113], unprocessed stream of data symbols is parsed, in the context of the organizing pattern (e.g., grammar, schema, layout), into a stream).

As to claim 10, the combination of Natraj, Soza and Hellman discloses the invention as claimed. In addition, Natraj discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, determining the target data schema version is further based on an indication of the target data schema version included in the request (see [0049], the request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema).



As to claims 15-20, claims 15-20 are system for performing the non-transitory computer readable medium claims 1-10 above. They are, therefore, rejected under the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natraj et al., (hereinafter “Natraj”) US 20200175030 in view of Simukka US 10,652,300 and further in view of Hellman et al., (hereinafter “Hellman”) US 2004/0216030.
As to claim 1, Natraj discloses a non-transitory computer-readable storage medium having instructions stored thereon for servicing requests, which, when executed by a processor of a computing device cause the computing device to perform actions comprising:
receiving, from a client, a request for data (see [0108], data request specifying the data that the client process wishes to obtain, wherein  the data request is subsequently transmitted to the server process, upon receiving the data request, the server process analyzes the request and gathers the requested data);
determining, based on the request, a source data schema version for the requested data and a target data schema version for the client (see [0047], identifying a source schema and target schema from the requested data);
accessing a source configuration based on the determined source data schema version (see [0072], source schema is the type "A:Well:1.0", which includes the namespace "A", the class "Well", and the version "1.0". Six properties are defined as part of the syntax of the source schema);
source schema identifier identifies one of the schemas as being the schema that defines the source entity being converted by the transformation and target schema identifier identifies one of the schemas as being the schema that defines the target entity that results from the transformation); and
providing the requested data to the client, wherein the provided data is encoded in the target data schema version (see [0049], the request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema, and a property defined by the syntax of the target schema).
Natraj does not explicitly disclose the claimed accessing a target template based on the determined target data schema version.
Natraj discloses, (see [0049]), class of the target schema and the version of the target schema, and a property defined by the syntax of the target schema.
On the other hand, Simukka discloses the claimed “accessing a target template based on the determined target data schema version” (see abstract, fig,6 and fig.7, generating versioned schema that defines the settings for a particular encoder version, wherein the schema is persisted such that when a new channel or media stream is to be generated, the schema can be loaded and its values validated in order to cause the encoder to encode the media content using the appropriate values, and an interface presented to the user to generate the template or channel can be dynamically generated such that only the applicable and/or relevant settings for a particular encoder version are displayed, thereby loading the necessary files for the version, which can include the corresponding schema and rendering logic. Such an approach can provide additional backwards and forwards compatible with the various released versions)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Natraj to access a target template based on the determined target data schema version in order to provide additional flexibility and scalability by directly paring the rendering logic to a fixed schema, whereby the media console can remain backwards and forwards compatible with the various released versions.
Neither Natraj nor Simukka discloses the claimed: employing the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema;
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version.
However, Natraj (see [0012]), analyzes data using dynamic schema transformation, by maintaining data in entities that are defined according to multiple different schemas, wherein the transformations are defined between different schemas that allow for converting entities stored according to one schema to be processed according to another schema and after converting the entities to a common schema, the data can be filtered, searched, and processed)
Meanwhile, Hellman discloses the claimed: employing the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema (see [0067], transforming data conforming to the source data schema into data conforming to the target data schema, based on respective source and target mappings schema and said target data schema into a common ontology model);
employing the configured transformation engine to normalize the encoding of the requested data from the common data schema to the target data schema version (see [0106], generate respective source and target mappings, for mapping the source data schema into the common model and for mapping the target data schema into the common ontology model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to have modified the combined system of Natraj and Simukka to employ the configured transformation engine to transform an encoding of the requested data from the source data schema version to a common data schema and normalize the encoding of the requested data from the common data schema to the target data schema version in order to derive an easy and effective transformation function.

As to claim 2, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, the actions further comprising:
accessing a first portion of the requested data from a first data source, wherein the first portion of the requested data is encoded in a first source data schema version accessing a second portion of the requested data from a second data source, wherein the second portion of the requested data is encoded in a second source data schema version (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations);
transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations); and
employing the configured transformation data to aggregate the first portion of the requested data and the second portion of the requested data (see [0055], a given transformation is re-executed on an entity when a cached entity is not available or when a newer version of the transformation is available).

As to claim 3, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a previous version of the source data schema and the target data schema version is a current version of the target data schema (see [0039], transformation on a source entity and generate a target entity).

As to claim 4, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the source data schema version is a current version of the source data schema and the target data schema version is a previous version of the target data schema (see [0055], transformations are versioned with a version number that increases when updated to enable cashing and reuse of previously transform entities in subsequent queries that use the same transformations).

target data from the web service in a JavaScript object notation (JSON) formatted string).

As to claim 6, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, wherein the request includes a function call and determining the target data schema version is further based on one or more parameters included the function call (see [0046], service call specifies a function that performs a conversion required by the operation).

As to claim 7 the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Simukka discloses the one or more computer-readable storage media of claim 1, wherein the request includes a function call from an application programming interface (API) (see Col.2, lines 54-67, col.3, lines 13-20; col.7, lines 53-67 or col.8, lines 45-67, service call specifies a function performs a conversion required by the operation from the help of the application programming interfaces).

As to claim 8, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Simukka discloses the one or more computer-readable storage media of claim 7, wherein determining the target data schema version is further based on a version of the function call from the API (see Col.2, lines 54-67, col.3, lines 13-20; col.7, lines 53-67 or col.8, lines 45-67,  the request is part of a search query and identify one or more of the target schemas, version of the target schema, and a property defined by the syntax of the target schema based on the service call from the API).

As to claim 9, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the invention as claimed. In addition, Natraj discloses the computer-readable storage medium of claim 1, wherein the transformation engine employs a parsing expression grammar (PEG) transform the encoding of the requested data from the source data schema version to the common data schema ([0113], unprocessed stream of data symbols is parsed, in the context of the organizing pattern (e.g., grammar, schema, layout), into a stream).

As to claim 10, the combination of Natraj, Simukka and Hellman discloses the invention as claimed. In addition, Natraj discloses the invention as claimed. In addition, Natraj discloses the one or more computer-readable storage media of claim 1, determining the target data schema version is further based on an indication of the target data schema version included in the request (see [0049], the request can be part of a search query and identify one or more of the target schemas, the type of the target schema, the namespace of the target schema, the class of the target schema, the version of the target schema).

As to claims 11-14, claims 11-14 are method for processing the non-transitory computer readable medium claims 1-10 above. They are, therefore, rejected under the same rationale.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0349130 (involved in generating first instance of metastructure schema object datatype by assigning the first identifier of first database table to the first data member of first instance, determining that the first identifier is associated with a database table, and assigning a type identifier to the second data member of first instance indicating that the first instance represents a database table. A second instance of metastructure schema object datatype is generated by assigning the second identifier of first column to the first data member of second instance, determining that the second identifier is associated with a column of a database table, and assigning a type identifier to the second data member of second instance indicating that the second instance represents a column of a database table. The first instance of metastructure schema object datatype and the second instance of metastructure schema object datatype are stored in association).
US2018/0150528 (involved in generating data transformation workflow, wherein a data object that is stored in a first data store is identified according to a source data schema. A transformation target is identified for the data object. The source data schema is compared with the target data format to determine transformations to apply to the data object to generate transformed data objects stored according to the target data format. A code is generated to execute the transformations. The code is stored in a second data store. A graph of the 
US2020/0110731 (involved in operating a computer system that has central processing unit. A transformation graph is stored that maps source attributes from data source to nodes within the transformation graph. A second data source is accessed. The source attributes is selected from the second data source. A cost is calculated for each path from the new node to the selected node. All paths in order of calculated cost is presented for user selection. The user selection of one of the presented paths are received. A new edge is created from the new node to a first existing node sequentially in the selected path. The second data source is mapped to the transformation graph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 29, 2021